Case 8:20-cv-00101-MSS-CPT Document 15 Filed 04/06/20 Page 1 of 1 PageID 69



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

STRIKE 3 HOLDINGS, LLC,

      Plaintiff,

v.                                                       Case No: 8:20-cv-101-T-35CPT

JOHN DOE SUBSCRIBER ASSIGNED
IP ADDRESS 47.196.216.110,

      Defendant.


                   ORDER OF DISMISSAL WITH PREJUDICE

      Upon consideration of Plaintiff’s Notice of Voluntary Dismissal with Prejudice, (Dkt.

14), and pursuant to Fed. R. Civ. P. 41, it is hereby ORDERED that this case is

DISMISSED WITH PREJUDICE. Each party shall bear its own attorneys’ fees and costs

associated with this matter. The Clerk is directed to terminate any pending motions and

CLOSE this case.

      DONE and ORDERED in Tampa, Florida, this 6th day of April, 2020.




Copies furnished to:
Counsel of Record
Any Unrepresented Party
